Citation Nr: 1120755	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a claim of service connection for pneumonia has been received.

2.  Entitlement to service connection for a disability characterized by memory loss/confabulation, claimed as due to in-service pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1940 to March 1946.

A claim for service connection for pneumonia was previously denied by the RO in September 2004.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for pneumonia and for memory loss.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

Although the RO characterized the first issue on appeal as one for service connection for pneumonia, on the merits, in view of the prior, unappealed denial, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and  7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the previously denied claim for service connection for pneumonia has been received, this claim has been so characterized, as reflected on the title page.

The Board has also recharacterized the second issue on appeal.  The Veteran initially applied for service connection for memory loss, as secondary to pneumonia.  The Veteran has also claimed confabulation as a residual of his pneumonia.  The evidence of record reflects, however, that the Veteran has been diagnosed with dementia and possible early Alzheimer's, with an unknown etiology.  As the record reflects that memory loss and confabulation are symptoms of a disability for which an etiology has not yet been established, the Board has recharacterized this claim in light of the Veteran's actual arguments and assertions, as set forth on the title page.

Furthermore, as the Veteran has withdrawn his claim for service connection for pneumonia, and originally claimed a disability characterized by memory loss/confabulation as secondary to pneumonia, the Board has recharacterized this issue as service connection on a direct basis.  The Board notes that although the RO characterized the memory loss/confabulation claim as on a secondary basis, it also considered service connection on a direct basis.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claim.  To date, no additional evidence has been received.

At the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board's decision addressing the request to reopen the claim for service connection for pneumonia is set forth below.  The claim for service connection for a disability characterized by memory loss/confabulation, claimed as due to in-service pneumonia is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on his part, is required.



FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal his request to reopen a claim of service connection for pneumonia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the request to reopen a claim of service connection for pneumonia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn from appeal the request to reopen a claim of service connection for pneumonia.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it must be dismissed.


ORDER

The appeal as to the claim for new and material evidence to reopen a claim of service connection for pneumonia has been received is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.  

Service treatment records reflect that in February 1941, the Veteran was diagnosed with pneumonia, which resulted in almost a month of sick days.  The Veteran alleges that he was unconscious for 17 days and delirious, although his service treatment records do not contain any treatment notes documenting the details of his hospitalization.  The Veteran also alleges that since his in-service pneumonia, he has been confabulating and suffering from some memory loss.

On March 2010 neurological treatment, the Veteran reported confabulating since his severe pneumonia in service.  In addition to the longstanding confabulation, the Veteran showed some other cognitive problems suggesting deterioration in functioning.  He acknowledged difficulty recalling the names of familiar people, managing his medication, and managing his money.  Testing reflected deficits in learning, memory, attention, and concentration.  The Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS), and dementia, NOS.

The neuropsychologist attempted to determine whether the Veteran's in-service episode of pneumonia (with described delirium and unconsciousness) may have resulted in the Veteran's propensity to confabulate.  She noted that results of neuropsychological testing revealed a pattern of retained and impaired abilities.  She found that the Veteran performed in the low average range on tasks of learning and memory, and significant problems were noted from a qualitative standpoint.  The Veteran was also found to show difficulty in discriminating relevant from irrelevant information and tended to intrude information from one task into another.  

More notable to the neuropsychologist, however, were deficits in executive functioning.  She opined that the deficits found in the Veteran's executive functioning could explain his confabulation.  She noted that the Veteran's inability to discriminate or use discretion in who he might disclose information to was a matter of judgment, which appeared to be absent for the Veteran, and with this level of executive dysfunction, he was likely to act without thinking and could be oblivious to the consequences of his actions.  The neuropsychologist believed that this could be a symptom of the Veteran's faulty judgment.  She found, however, that it was unusual for an episode of delirium to cause frontal lobe dysfunction, stating that typically, one would expect more diffuse damage.  She noted however, that if there were no other explanation for this phenomenon that made chronological sense, this could be a plausible connection.  The neuropsychologist found that the Veteran's confabulation was clearly an abnormality in executive function, but the cause remained in question.

The neuropsychologist also found that the Veteran's memory problems were probably of more recent onset, specifically, signs of a neurodegenerative condition such as Alzheimer's disease.  The Veteran was also found to have a number of risk factors that increased the possibility of a vascular dementia.  The neuropsychologist found that it was difficult to determine whether the Veteran was experiencing a frontal temporal dementia given the significance of the frontal lobe problems, noting that neuroimaging may assist with diagnostic clarification.  She also pointed out, however, that the Veteran's current health conditions may not allow for such testing.

While the VA neuropsychologist raised a possible nexus between the Veteran's in-service pneumonia and his confabulation, the Board finds that her opinion is inadequate upon which to base a determination, as it is inconclusive and speculative.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The phrase "could be" is merely suggestive and insufficient to establish a nexus.  Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ("may or may not" language by physician is too speculative).  Thus, there remains an outstanding question as to whether the Veteran's has a current disability characterized by memory loss/confabulation related to his in-service pneumonia.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and an opinion by an appropriate physician would be helpful in resolving the claim for service connection.

Accordingly, the RO should arrange for the Veteran to undergo VA neuropsychiatric examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in St. Cloud, Minnesota.  While the claims file currently includes treatment records dated to March 11, 2010, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the St. Cloud VAMC any records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the St. Cloud VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since March 11, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo neuropsychiatric examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (to include neuroimaging, if the physician determines that the Veteran is medically able to undergo such testing) (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability/ies characterized by memory loss and/or confabulation, to include previously diagnosed dementia/Alzheimer's disease.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service (to include the Veteran's in-service pneumonia and alleged delirium).

In addition to any disability characterized by memory loss and/or confabulation, the examiner should also comment as to whether the Veteran currently has any other residuals from his in-service pneumonia.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a disability characterized by memory loss/confabulation, claimed as due to in-service pneumonia (on a direct basis), in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 






(West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


